Citation Nr: 1751710	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  11-17 903	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to a rating higher than 10 percent prior to October 19, 2010, and higher than 20 percent since, for a cervical spine disability - including degenerative joint disease with neurological deficits involving the left upper extremity, also considering whether an extra-schedular rating is warranted.

2.  Entitlement to a rating higher than 0 percent (so a compensable rating) prior to November 21, 2014, and higher than 30 percent since, for cervicogenic headaches.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to August 1998.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied him a rating higher than 10 percent for his cervical spine condition, while granting service connection on a secondary basis for his cervicogenic headaches and assigning an initial 0 percent (i.e., noncompensable) rating for this associated disability.  He appealed for higher ratings, so for an increased evaluation for his cervical spine condition (see Francisco v. Brown, 7 Vet. App. 55 (1994)) and an initial compensable rating for the consequent headaches (see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)).

He testified in support of these claims during an October 2012 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.  

The Board remanded these claims for further development in October 2014.  At that time, the Veteran had a 10 percent rating for his cervical spine disability and a 0 percent (noncompensable) rating for his consequent headache disability.  On remand, however, a March 2015 rating decision increased the rating for his cervical spine disability to 20 percent, effective October 19, 2010, and increased the rating for his associated headache disability to 30 percent as of November 21, 2014.  These claims resultantly have been amended to reflect consideration of these "staged" ratings, meaning different ratings at different times over the course of the claims' existence owing to their change in severity.  See Fenderson, supra.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (extending this practice beyond just the initial-rating context, but also to include established ratings).


The Board's October 2014 remand also referred to the Agency of Original Jurisdiction (AOJ) additional claims of entitlement to a temporary total rating based on hospitalization or post-surgical convalescence and entitlement to service connection for renal insufficiency.  There is no indication that any action has been taken on those other claims, however, so the Board is again referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


REMAND

The Board regrets the further delay that will occur from again remanding this case, but finds that another remand is necessary to ensure compliance with VA's duty to assist the Veteran in fully developing evidence to substantiate his claims.

The evidence of record suggests that pertinent (and perhaps critical) medical evidence remains outstanding.  In November 2014 (pursuant to the Board's October 2014 remand directive), the Veteran was provided VA examinations for his cervical spine disability and consequent headaches.  Upon examination, he reported that he is seen for his headaches by Dr. [Deborah] Hevel at Munson Army Health Center (AHC) and by a VA primary care physician at Kansas City VA Medical Center (VAMC).  The claims file currently contains Munson AHC records through October 2011 (save for an April 2015 clinical record discussed in further detail below) and VA treatment records through February 2013.  The Board additionally notes that, during the October 2012 Board hearing, the Veteran testified that he receives treatment for his neck at Munson AHC and from Dr. [John] Olson at Heartland Medical Center.  The claims file currently contains records from Heartland Regional Medical Center through August 2011, but not since.  Seeing as though the Veteran's service did not end until August 1998, all records of post-service treatment for his headaches and underlying neck disability may contain information pertinent to his claims for increased compensation (and because VA records are constructively on file), all outstanding pertinent treatment records must be obtained and considered.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence since generated within VA's healthcare system, so it is deemed to be in VA's possession, even if not physically in the file). See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

More recently, in a May 2015 correspondence, the Veteran reported that his primary care provider (Dr. Hevel) had placed him on daily migraine medication and had ordered an MRI of his brain scheduled for May 22, 2015; the report of the study and follow-up medical consultation/evaluation are not associated with the Veteran's record.  According to the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) in Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016), these records must be obtained and considered.

The Veteran's May 2015 correspondence also suggests a worsening of his headache condition.  Notably, during the November 2014 VA examination, the Veteran denied using prophylactic medication.  But an April 2015 clinical record (submitted with his May 2015 correspondence), so more recently notes that Dr. Hevel since had started the Veteran on Topamax to decrease the frequency of his migraines.  [Topamax, or Topiramate, is "used to prevent migraine headaches," so is a prophylactic.  See Medline Plus, a service of the U.S. National Library of Medicine and the National Institutes of Health, https://medlineplus.gov/druginfo/meds/a697012.html.]  In light of the intervening time period (three years) since his prior VA examination and the suggestion of worsening disability owing to these headaches, another examination is required to reassess their severity and functional impact.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, the Board sees that the November 2014 VA cervical spine examination report contains conflicting findings regarding the existence of left upper extremity radiculopathy and its potential etiology.  The examiner reported that the Veteran does not have radicular pain or any other signs/symptoms due to radiculopathy.  However, at the end of the report, he indicated that a December 10, 2014 electromyograph (EMG) report (which is not of record) showed "both chronic cervical C6-C7 radiculopathy and mild to moderate carpal tunnel in left arm."  

Due to the conflicting statements in the examination report, clarification is needed to ascertain whether the Veteran indeed has radiculopathy of the left upper extremity, and, if so, whether such is associated with his cervical spine disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes). 

Accordingly, these claims are REMANDED for the following action:

1.  Ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his headache and underlying cervical spine (neck) disabilities since August 2011.  Also ask that he provide the authorizations necessary for VA to obtain all private records of such treatment (specifically including any existing from the Munson Army Health Center and the Heartland Medical Center).  Obtain for the file complete outstanding (those not already associated with the record) clinical records from the provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  

2.  Also specifically secure for the file complete clinical records of all VA evaluations and/or treatment the Veteran has received for his headaches and underlying cervical spine (neck) since February 2013 (to include at the Leavenworth and Kansas City VA Medical Centers).  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised. 

3.  After receiving all additional records, arrange for an orthopedic examination reassessing the severity of the Veteran's service-connected cervical spine disability.  His entire record (to include this remand, all records received pursuant to the development sought above, and the November 2014 spine examination report) must be reviewed by the examiner in conjunction with the examination.  All pertinent findings should be described in detail.  The findings must include reports of range of motion studies and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups.  The examiner should note: whether or not there have been incapacitating episodes of disc disease (periods of bed rest prescribed by a physician), and if so, their frequency and duration; neurological symptoms, including specifically left upper extremity radiculopathy, and if so, their nature and severity; and whether the cervical spine is ankylosed.  

The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

4.  As well, arrange for a neurologic examination to assess the severity of the Veteran's service-connected headaches.  His entire record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should identify all symptoms (and related impairment of function) associated with the headaches.  

The examiner should:

(a) Ascertain the frequency and duration of the headaches. 

(b) Note the level of functioning that remains during headaches.

(c) Note the treatment regimen prescribed (and the relief that results).

(d) Indicate whether the headaches are manifested by characteristic prostrating attacks (and if so the frequency and duration of such).  Please identify the clinical records that support the response to this question.

(e) If the headaches are found to be very frequent and completely prostrating, opine whether they are productive of severe economic inadaptability. 

The examiner should explain the rationale for all opinions, citing to supporting factual data, as indicated.

5.  Then review the record, complete all necessary other development deemed warranted, and then readjudicate these claims in light of all additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

